       Case 1:21-cv-01913-AT-SLC Document 75 Filed 09/10/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOVE AND MADNESS, INC.,

                               Plaintiff,

       -v-
                                                         CIVIL ACTION NO.: 21 Civ. 1913 (AT) (SLC)


CLAIRE’S HOLDINGS LLC; CBI DISTRIBUTING CORP.
                                                                             ORDER
D/B/A “CLAIRE’S,” “ICING,” “CLAIRE’S
ACCESSORIES” AND “ICING BY CLAIRE’S”; CLAIRE’S
ACCESSORIES UK LTD.; AND CLAIRE’S STORES INC.

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.


       Pursuant to the telephone conference held today, September 10, 2021, (the

“Conference”) the Court orders as follows:


   1. The parties shall order a transcript of the Conference.

   2. The parties shall promptly meet and confer concerning the case schedule and upcoming

       deadlines. By Friday, September 17, 2021, the parties shall submit an updated proposed

       Case Management Plan for the Court’s review.

   3. Concerning the dispute concerning the substitution of counsel and withholding of files

       (the “Motion”) between Plaintiff’s outgoing counsel, Barton LLP (“Barton”) and its

       incoming/new counsel, Doniger/Burroughs (“Doniger”). (See ECF Nos. 63–64):

             a. By Friday, September 24, 2021, Barton and Doniger (collectively, “Plaintiff’s

                Attorneys”) shall either:

                    i. If they have been able to resolve the issues concerning Plaintiff’s client file

                       and Barton’s outstanding fees raised in the Motion, file a joint letter
Case 1:21-cv-01913-AT-SLC Document 75 Filed 09/10/21 Page 2 of 2

            advising the Court that they have resolved the Motion and no longer

            require judicial intervention, or

         ii. If they have not been able to resolve the issues raised in the Motion,

            Barton and Doniger shall each file a supplemental letter-brief of no more

            than three (3) pages containing any additional legal argument in support

            of their respective positions. In addition, under seal, Barton shall file

            relevant billing records, and Doniger shall file an affidavit from Plaintiff

            with supporting documentation. A copy of any documents filed under seal

            shall be emailed to the Court at Cave_NYSDChambers@nysd.uscourts.gov.



Dated:      New York, New York
            September 10, 2021

                                           SO ORDERED.



                                           _________________________
                                           SARAH L. CAVE
                                           United States Magistrate Judge




                                      2
